FRANK, Chief Judge.
Milton Jenkins has appealed from the sentence imposed upon him following violation of community control. We find no error in the *271court’s reimposition of community control. We remand this matter, however, so that the sentence can be corrected to reflect credit for that portion of community control Jenkins had successfully completed prior to violation. Furthermore, it was lawful for the judge to reimpose jail time as a condition of community control, but on remand the sentence should be corrected to reflect credit for previous jail time actually served.. § 948.06(6), Fla.Stat. (1991).
Affirmed in part, and remanded.
DANAHY and PATTERSON, JJ., concur.